—Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondents to grant the petitioner transactional immunity in an action entitled People v Todd Brunson alkla John Johnson, pending in the Supreme Court, Queens County, under Indictment No. 3789/99, and application by the petitioner to prosecute the proceeding as a poor person.
Ordered that the application is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied as academic; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought. Altman, J. P., S. Miller, McGinity, H. Miller and Crane, JJ., concur.